UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7205


JAMES A. BROWN,

                    Petitioner - Appellant,

             v.

SCOTT LEWIS, Warden, South Carolina Department of Corrections,

                    Respondent - Appellee.



                                      No. 20-7260


JAMES A. BROWN,

                    Petitioner - Appellant,

             v.

SCOTT LEWIS, Warden, South Carolina Department of Corrections,

                    Respondent - Appellee.



Appeals from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:20-cv-02035-CMC)


Submitted: January 19, 2021                                  Decided: January 22, 2021
Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James A. Brown seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Brown’s 28 U.S.C. § 2254 petition

as an unauthorized, successive § 2254 petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Brown’s informal briefs,

we conclude that Brown has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability and dismiss these appeals. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                              3